DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s):
“a plurality of weights attached to the balance shaft such that the plurality of eccentric weights are configured to counteract inertia forces from a crank drive” (Claim 1)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 Lines 1-2: The recitation “the projection” lacks antecedent basis. It is unclear if this is intended to be a new element or if the claim should depend on claim 2 which recites “a projection”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Colonna et al. (US 8,857,399) in view of Lin et al. (US 2014/0298940) and Shinohara (US 7,814,809).
Regarding Claim 1, Colonna discloses a balance shaft having a gearwheel (see Fig. 7), the gearwheel comprising: 
A gear ring (28), a gear core (26); and a plurality of eccentric weights (22, 24) attached to the balance shaft such that the plurality of eccentric weights are configured to counteract inertia forces from a crank drive (see Col. 4 Lines 34-44; see also Fig. 13).
Colonna does not disclose the particular materials that the gear core and the gear ring are made out of. However, Lin which is directed to improvement in gears including for automotive applications (see [0002]), teaches a gearwheel having a gear ring (see Fig. 3, showing a ring of steel) and a gear core (see Fig. 3, showing a core of aluminum).
Wherein the gear ring is manufactured of a first metal (see Fig. 3, showing steel) and the gear core is manufactured of a second metal (see Fig. 3, showing aluminum).
Wherein the second metal has a lower density than the first metal (the Examiner notes that aluminum has a density of around 2,800 kg/m3 and steel has a density of around 7850 kg/m3, and accordingly the second material of aluminum has a lower density than the first material of steel).
Wherein the gear core and the gear ring are compressed with each other at an inner surface of the gear ring (see [0017], teaching that an axial force is applied to the gear elements to cause radial deformation, and accordingly would result in the gear core and gear ring being compressed to each other).
Formfitting elements configured to form an additional formfitting between the gear wheel and the gear core (see Fig. 3, showing that the boundary between the two gear portions is waved shaped, and that the further radially extending points along the boundary are considered to be formfitting members).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that forming two separate sections of the gear from different metals would have numerous benefits, allowing for materials with drastically different properties to obtain a superior gear. For example, material properties such as density, hardness, strength, could be varied to find an optimal combination. In particular, the use of a lighter less hard metal, such as aluminum provided as the gear core, and a hard material such as steel provided for the gear ring, would allow for 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide gearwheel disclosed in Colonna with a two metal gear having a gear ring made of steel and a gear core made of aluminum as taught in Lin to provide a gear having good wear resistance at the gear teeth and a reduced overall weight.
The resulting Combination does not suggest additional formfitting elements between the gear ring and the gear core where the formfitting elements have a circumferential spacing greater than the circumferential extends of the formfitting member. However, Shinohara which is directed to improvements in attaching components of a gear made of two different materials together, discloses in a gearwheel having a gear core (2) and a gear ring (3) that are made of two different materials (see Abstract). The gearwheel further comprising: formfitting elements (24) configured to form an additional formfitting between the gear ring and the gear core (see Fig. 1, showing that the formfitting elements would prevent relative rotational movement between the two gear components), wherein, as seen in a circumferential direction along the inner surface of the gear ring, a distance between two adjacent formfitting elements is larger than an extension of the formfitting element along the circumferential direction (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  provide the steel and aluminum gearwheel suggested by the Combination with the formfitting elements for coupling a two material gearwheel where the circumferential distance between to formfitting element is greater than the circumferential extent of the individual form fitting elements as taught in Shinohara to ensure adequate support between the gear ring and the gear core to prevent relative slippage between the two parts, and at the same time to tune the gear to have an adequate number and size of formfitting elements, thereby simplifying manufacturing of the gear by not 
Regarding Claim 2, the Combination further suggests the balance shaft accordingly to claim 1, wherein at least one of the formfitting elements is formed as a projection on the inner surface of the gear ring (see Shinohara Fig. 1).
Regarding Claim 4, Colonna further discloses the balance shaft according to claim 1, wherein the gear core comprises a sleeve region (see. Fig. 7, showing a sleeve region having a hole for accepting shaft 34), wherein an inner surface of the sleeve region is conically or cylindrically formed (see Fig. 7, showing that the sleeve is cylindrically formed). 
Regarding Claim 6, the Combination further suggests the balance shaft according to claim 1, wherein the formfitting elements are uniformly distributed along the inner surface of the gear ring (see Shinohara Fig. 1), wherein two respective formfitting elements are oppositely disposed on the inner surface of the gear ring (see Shinohara Fig. 1).
Regarding Claim 7, the Combination further suggests the balance shaft according to claim 1, wherein the distance between two form fitting elements adjacent to each other in the circumferential direction is 2 to 10 times as large as the extension of the formfitting element along the circumferential direction at a widest region of the formfitting element along the circumferential direction (see Shinohara Fig. 1).
Regarding Claim 8, the Combination further suggests the balance shaft according to claim 1, wherein the projection has a curved contour (see Shinohara Fig. 1), a curved contour tapering to the center or a triangular-type of contour (see Shinohara Fig. 1, showing that the curved contour is semicircular in shape and tapers to the center of the contour).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colonna et al. (US 8,857,399) in view of Lin et al. (US 2014/0298940), Shinohara (US 7,814,809), and Boisvert (US 2,707,884).
Regarding Claim 3, the Combination does not suggest that the formfitting element is a bolt nor a tension spring on the balance shaft accordingly to claim 1. However, Boisvert teaches attaching a gear ring (10) to a gear core (3) using form fitting elements (in the form of a bolt 18) incorporated into a bore (8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gearwheel suggested by the Combination with the form fitting elements in the form of a bolt and a bore as taught in Boisvert to allow for easy removal of the gearwheel from the gear core, thereby allowing for easier replacement of the gear ring when the teeth on the gear wheel wear out.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colonna et al. (US 8,857,399) in view of Lin et al. (US 2014/0298940), Shinohara (US 7,814,809), and Prucher (US 7,117,598).
Regarding Claim 5, the Combination does not suggest that the balance shaft according to Claim 4, wherein the sleeve has a thread. However, Prucher teaches wherein the gearwheel (82), in a sleeve region (136) comprises a thread (142) (see Fig. 4, showing axially extending threads on the inner circumferential surface of the sleeve), or the sleeve region comprises one or more recesses to accommodate drivers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gearwheel suggested by the Combination with the threaded Prucher to improve attachment of the gearwheel to a shaft, to prevent relative rotation between the gearwheel and the shaft.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658